DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With respect to Claim 24, salicylamide is set forth as a possible species of formula (1).  In salicylamide, the group corresponding to moiety Z is not a substituted or unsubstituted [hetero]aryl group as required by instant Claim 1.  
With respect to Claim 26, 1,2-bis(3,5-di-tert-butyl-4-hydroxycinnamoyl)hydrazine is set forth as a possible species of formula (2).  However, independent Claim 1 requires the reaction mixture not include this compound in the final two lines of the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 4 – 8, 12 - 14, 18 – 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0044341 to Klesczewski et al. in view of CN 101487299 to Liangqiang, as evidenced by US 2018/0072889 to Ying et al.  For the purposes of examination, citations for Liangqiang are taken from a machine translation of the document obtained from the European Patent Office. 
Regarding Claims 1 – 2, 12, 18 – 20, 22, and 24.  Klesczewski et al. teaches a process for producing polyurethane foams by reacting:
a component A comprising 50 to 100 parts by weight of a polyether carbonate polyol having a hydroxyl number according to DIN 53240 of preferably 20 to 150 mgKOH/g and 50 to 0 parts by weight, and particularly preferably 20 to 0 parts by weight, of a polyether polyol having a hydroxyl number according to DIN 53240 of preferably 20 to 112 mgKOH/g, wherein said polyether polyol is free of carbonate units (Paragraphs 0005 – 0007).  Klesczewski et al. further teaches said polyether polyol 
catalysts and other auxiliary substances (Paragraphs 0012; 0097 – 0098; and 0102); and
water and/or physical blowing agents (Paragraph 0008);
with di- and/or polyisocyanates (Paragraph 0013).  Said reacting is carried out at an isocyanate index of preferably 90 to 120 (Paragraph 0014).
Klesczewski et al. does not expressly teach said reacting is performed in the presence of one or more compounds corresponding to instantly claimed component K.  However, Klesczewski et al. does teach the process may be performed in the presence of auxiliary agents in an amount of 0.1 to 8.1 parts by weight, wherein such auxiliary agents include stabilizers against aging and weather effects.  Secondary reference Liangqiang teaches the concept of providing UV-531 in a polyurethane foam compositions (Paragraph 0049).  Ying et al. provides evidence that UV-531 corresponds to 2-hydroxy-4-n-octyloxybenzophenone (Paragraph 0004), which is set forth as a suitable species of Formula (2) compound in instant Claim 24.  Klesczewski et al. and Liangqiang are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to produce the polyurethane foam of Klesczewski et al. in the presence of 2-hydroxy-4-n-octyloxybenzophenone as taught by Irie et al.  This proposed modification of Klesczewski et al. would provide a reaction mixture which is free of 1,2-bis(3,5-di-tert-butyl-4-hydroxyhydrocinnamoyl)hydrazide.  The motivation would have been that Liangqiang teaches this compound functions as a UV absorber/stabilizer in polyurethane foam compositions (Paragraph 0049).  
Regarding Claim 4.  Klesczewski et al. teaches the process of Claim 1 wherein
 component A comprises preferably 70 to 100 parts by weight of the polyether carbonate polyol having a hydroxyl number according to DIN 53240 of preferably 20 to 150 mgKOH/g and preferably 30 to 0 parts by weight of the polyether polyol having a hydroxyl number according to DIN 53240 of preferably 20 to 112 mgKOH/g (Paragraphs 0005 – 0007).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the polyether carbonate polyol in Klesczewski et al. at the lower end of the disclosed preferred range (70 parts by weight of the polyol component).  The amounts of polyether carbonate polyol and polyether polyol would then fall within the instantly claimed ranges.  The motivation would have been that lower amount of polyether carbonate polyol in the preferred range would be desirable to minimize propylene carbonate emissions from the foam product.
Regarding Claim 5.  Klesczewski et al. teaches the process of Claim 1 wherein the polyether carbonate polyol has a carbon dioxide content of preferably 10 to 25 weight percent (Paragraph 0058).
Regarding Claim 6.  Klesczewski et al. teaches the process of Claim 1 wherein the catalyst may be selected from aliphatic tertiary amines, cycloaliphatic tertiary amines, urea, and derivatives of urea (Paragraph 0102). 
Regarding Claim 7.  Klesczewski et al. teaches the process of Claim 1 wherein the catalyst composition used in the inventive examples contains 0.10 pphp A5-2 and 0.15 pphp A5-3 (Table 1).  A5-2 is bis(dimethylaminoethyl)ether and A5-3 is tin(II)ethylhexanoate (Paragraphs 0123 – 0124).  
Klesczewski et al. does not then teach the catalyst composition comprises the instantly claimed amount of urea or a derivative thereof.  However, in the disclosure, Klesczewski et al. teaches urea, urea derivatives, and aliphatic amino ethers are all suitably used as catalysts in the disclosed process (Paragraph 0102).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute urea or a urea derivative for bis(dimethylaminoethyl)ether in the inventive examples of Klesczewski et al.  The catalyst component would then comprise 0.10 pphp urea or a urea derivative and 0.15 pphp tin(II)ethylhexanoate (Paragraphs 0123 – 0124).  The motivation would have been that it is obvious to substitute equivalents known for the same purpose. (MPEP 2144.06) 
Regarding Claim 8.  Klesczewski et al. teaches the process of Claim 1 wherein component B comprises 2,4- and 2,6-TDI (Paragraph 0109).
Regarding Claims 13 and 14.  Klesczewski et al. teaches a flexible polyurethane foam produced by the process of Claim 1 (Paragraphs 0005 – 0015).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0044341 to Klesczewski et al. in view of CN 101487299 to Liangqiang, as evidenced by US 2018/0072889 to Ying et al. - as applied to Claim 1 above - and further in view of US 2012/0071576 to Burdeniuc et al.
Regarding Claim 3.  Klesczewski et al. teaches the process of Claim 1 but does not expressly teach the additional polyether free of carbonate units is a polymer polyol  However, Burdeniuc et al. teaches the concept of using polyether polymer polyols in the polyol components used to prepare polyurethane foams (Paragraph 0023).  Klesczewski et al. and Burdeniuc et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0044341 to Klesczewski et al. in view of CN 101487299 to Liangqiang, as evidenced by US 2018/0072889 to Ying et al. - as applied to Claim 1 above - and further in view of JP 2007-197720 to Irie et al.  For the purposes of examination, citations for Irie et al. are taken from a machine translation of the document obtained from the European Patent Office. 
Regarding Claims 10 and 11.  Klesczewski et al. teaches the process of Claim 1 but does not expressly teach the reaction mixture further comprises one or compounds of formula (1).  However, Irie et al. teaches the concept of providing dodecandiyl-di-(N’-salicyloyl)hydrazine/dodecanediol-N,N-bis(2-hydroxylbenzoyl)hydrazide in polyurethane compositions (Paragraphs 0013 and 0022 – 0024).  This compound is a species represented by instantly claimed formula (2) in which R1 and R2 are hydrogen, X is a hydroxyphenyl group, and R3 is an unsubstituted C5 alkylene group.  Klesczewski et al. and Irie et al. are analogous art as they are from the same field of endeavor, namely polymeric products which may be based upon .

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach a process for producing a polyurethane foam comprising reacting all of the instantly claimed ingredients in the instantly claimed amounts in the presence of a component K comprising one or more compounds of formula (3).  US 2017/0044341 to Klesczewski et al. corresponds to the closest prior art, teaching a process for producing a polyurethane foam comprising many of the instantly claimed ingredients but does not teach a compound represented by formula (1) is included in the reaction mixture.  Nor does any other reference of record provide a teaching and motivation to include a compound represented by formula (I) in the instantly claimed amount in the reaction mixture of Klesczewski et al.

Response to Arguments
Applicant's arguments filed July 16, 2021 have been fully considered.  In light of the present amendments, the rejection of independent Claim 1 under 35 U.S.C. 103 over US 2017/0044341 to Klesczewski et al. and secondary reference JP 2007-197720 to Irie et al. has been withdrawn.  Applicant’s arguments with respect to the rejection of Claims 1 and 22 under 35 U.S.C. 103 over US 2017/0044341 to Klesczewski et al. and US 6,294,589 to Moody et al. are also persuasive; this rejection has consequently also been withdrawn.  
However, the instant application is not presently in condition for allowance.  It is the Office’s position that US 2017/0044341 to Klesczewski et al. in view of CN 101487299 to Liangqiang, as evidenced by US 2018/0072889 to Ying et al. renders obvious independent Claim 1 for the reasons detailed in the new grounds of rejection under 35 U.S.C. 103 above.





Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764